Military fay; quarters allowance. — On July 13,1973 (202 Ct. Cl. 598) the court held that plaintiff, an officer of the Judge Advocate General’s Corps, Air Force, on active duty with permanent duty station at Osan Air Force Base, Korea, from the latter part of June 1967 to July or August 1968, was entitled to recover the basic allowance for quarters (BAQ,) of a captain (0-3) without dependents for the period February 1,1968 to July or August 1968, and entered judgment for plaintiff with the amount of recovery to be determined in further proceedings. On July 11,1974 Trial Judge Wood filed a recommended decision determining the precise period of recovery, namely February 1 to July 29,1968, rejecting defendant’s argument that plaintiff’s recovery should he limited to two-thirds fo his BAQ (since two other officers shared the quarters), denying plaintiff’s claim of right to interest, and concluding that plaintiff is entitled to judgment in the amount of $630. This case again came before the court on its own motion for the purpose of adopting as the basis for its judgment the said recommended decision, neither party having filed notice of intention to except thereto. On September 20,1974 the court, by order, entered judgment for plaintiff in the sum of $630.